Name: Council Regulation (EC) No 2429/97 of 4 December 1997 amending Regulation (EC) No 395/97 allocating, for 1997, Community catch quotas in Greenland waters
 Type: Regulation
 Subject Matter: fisheries;  economic geography;  America
 Date Published: nan

 9 . 12. 97 EN Official Journal of the European Communities L 337/ 1 I whose publication is obligatory) COUNCIL REGULATION (EC) No 2429/97 of 4 December 1997 amending Regulation (EC) No 395/97 allocating, for 1997, Community catch quotas in Greenland waters whereas Regulation (EC) No 395/97 should be amended accordingly, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EC) No 395/97 (2) established, for 1997, inter alia, the Community catch quota for capelin in Greenland waters on the basis of a provisional TAC; Whereas a revision of the relevant TAC in the meantime has resulted in a decrease in the share available to the Community; Whereas Greenland has consented to grant the Com ­ munity an additional quantity; Article 1 In Annex I to Regulation (EC) No 395/97, the entry refer ­ ring to capelin shall be amended as set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day fol ­ lowing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 4 December 1997 . For the Council The President J. LAHURE (') OJ L 389, 31 . 12. 1992, p. 1 . Regulation as amended by the 1994 Act of Accession . (2) OJ L 66, 6 . 3 . 1997, p . 71 . L 337/2 I EN Official Journal of the European Communities 9 . 12. 97 ANNEX Allocation of Community catch quotas in Greenland waters for 1997 Species Geographical area Community catch quotas (in tonnes) Quotas allocated to Member States Quantities allocated to Norway Quantities allocated to Iceland Faroese quotas under EC/Greenland 'Capelin ICES XIV/V 111 150 (6) ( l0) Community 46 150 " 25 000 30 000 10 000 (') 70 % of the Greenland share of the TAC for capelin minus 10 000 tonnes to the Faroe Islands . Upon any further revision of the relevant TAC in the course of 1997, the Community quota shall be revised accordingly. ('") Includes a transfer of 13 745 tonnes from Greenland.'